Pannell, Judge.
The appeal in this case is from an order of the court overruling and dismissing a plea of res judicata. This is not such an order, judgment or ruling from which an appeal may be taken, as the case was left pending in the court below and there is no certificate in the record by the trial judge certifying the matter to be of such importance that immediate review should be had. State Hwy. Dept. v. Bosenfeld, 118 Ga. App. 524 (164 SE2d 259); Ga. L. 1965, p. 18, as amended by Ga. L. 1968, pp. 1072, 1073 (Code Ann. *649§ 6-701 (a)). Section 1 of the amendment of 1968 eliminated from Section 1 (a) (3) of the Appellate Practice Act the right to appeal directly “from all judgments or orders sustaining, overruling or dismissing pleas to the jurisdiction or pleas in bar” in the absence of a certificate of the trial judge as required by Section 1 (a) (2) of the Appellate Practice Act as amended by the Act of 1968.
Submitted April 7, 1969
Decided May 9, 1969.
B. T. Spencer, Henry G. Smith, Jr., for appellant.
Jones, Cork, Miller & Benton, Wallace Miller, Jr., for appellees.

Appeal dismissed.


Felton, C. J., and Quillian, J., concur.